IN THE SUPREME COURT OF THE STATE OF NEVADA


                       RICKY NOLAN,                                           No. 83616
                                               Appellant,
                                    vs.
                       STEVEN WOLFSON; MARY K.
                       HOLTHUS; JAMES R. SWEETIN;
                                                                                   FILE
                       SARAH OVERLY; CLARK COUNTY                                  JAN 2 8 2022
                       DISTRICT ATTORNEYS OFFICE;
                                                                                  ELIZABETH A- BROWN
                       FRANK R. LOGRIPPO; STEFANY                               CLERliggPREME COURT
                                                                               BY
                       MILEY; AND KATLYN BRADY,                                      DERRY114-4-41
                                                                                            CLER .11.
                                                                                                  C 1 1-
                                         Res s ondents.

                                            ORDER DISMISSING APPEAL

                                  This is a pro se appeal from an August 11, 2021, district court
                      order dismissing appellant's complaint, denying a motion to appoint
                      counsel, and denying a motion for reconsideration. Eighth Judicial District
                      Court, Clark County; Jessica K. Peterson, Judge.
                                  A notice of appeal in a civil case must generally be filed in the
                      district court within 33 days of service of notice of entry of the order
                      challenged on appeal. See NRAP 4(a)(1); NRCP 6(d); NRAP 26(c). Here,
                      the certificate of service attached to the notice of entry of the August 11,
                      2021, order states that the notice of entry was served on appellant by mail
                      on August 19, 2021. Each of appellant's four notices of appeal were




                             'Appellant also identifies a district court minute order in his notices
                      of appeal, but such a minute order is not appealable. See State, Div. of Child
                      and Family Serv's v. Eighth Judicial Dist. Court, 120 Nev. 445, 454, 92 P.3d
                      1239, 1245 (2004) (`` [Djispositional court orders that are not administrative
                      in nature, but deal with the procedural posture or merits of the underlying
                      controversy, must be written, signed, and filed before they become
SUPREME COURT         effective.").
        OF
      NEVADA


((1) 1947A   afiffp
                                                                                               - ogsq3
                     untimely filed in the district court more than 33 days later. See NRAP 6(a)
                     (regarding computation of time).
                                  Apparently recognizing that the notices of appeal were
                     untimely filed, appellant asserted in his notices of appeal and his docketing
                     statement that the district court clerk did not timely serve him with notice
                     of the minute order and seemed to assert that he never received notice of
                     the written order. Appellant also filed an unopposed motion for clarification
                     in which he again asserted that the clerk's office did not timely notify him
                     of the minute order denying his complaint and did not serve him with the
                     written order.
                                  Service by mail is complete upon mailing. See NRCP 5(b)(2);
                     NRAP 25(c)(3). However, when an "appellant avers that he did not receive
                     the notice of entry of judgment, there is a legitimate question of fact as to
                     whether the notice was ever mailed." Zugel v. Miller, 99 Nev. 100, 101, 659
                     P.2d 296, 297 (1983). Appellant's assertions regarding his receipt of notice
                     of the district court's decision appeared to raise a genuine issue of fact as to
                     whether the notice of entry of the August 11, 2021, order was actually
                     mailed to appellant on August 19, 2021. Therefore, this court remanded
                     this matter to the district court to determine whether respondents mailed
                     the notice of entry of order to appellant on August 19, 2021, as indicated in
                     the certificate of service. See id. ("This court is not a fact-finding tribunal.");
                     NRCP 58(e) (providing that notice of entry of order must be served by a
                     party in cases that do not involve family law).
                                  The district court has now filed a response to this court's order.
                     The response does not contain express findings of fact but states that notice
                     of entry of the court's order was mailed to appellant on August 19, 2021,
                     and recounts the testimony of two witnesses who testified that the notice of
SUPREME COURT
        OF
     NEVADA


(0) 1947A    Mefj.
                                                             2
                    entry was mailed to appellant on August 19, 2021. This court construes
                    the response as a determination that the notice of entry was mailed to
                    appellant on August 19, 2021.
                                As the notice of entry of the August 11, 2021, order was mailed
                    to appellant on August 19, 2021, appellant had until September 23, 2021,
                    to file the notice of appeal in the district court or deliver the notice of appeal
                    to a prison official for mailing. See NRAP 4(d), 6(a). Appellant's earliest-
                    filed notice of appeal was not filed in the district court until October 4, 2021,
                    and was dated September 26, 2021, after the time to file a notice of appeal
                    expired. This court has steadfastly recognized that the appeal period under
                    NRAP 4(a)(1) starts from the date notice of entry of order is served; thus,
                    the date appellant received the notice of entry of order is irrelevant.          See,
                    e.g., Healy v. Volkswagenwerk Aktiengesellschaft, 103 Nev. 329, 331, 741
                    P.2d 432. 433 (1987); Walker v. Scully, 99 Nev. 45, 46, 657 P.2d 94, 94-95
                    (1983); Zugel. 99 Nev. at 101, 659 P.2d at 297 (considering a claim that
                    appellant did not timely receive the notice of entry of judgment and
                    remanding to the district court for a factual finding as to whether notice
                    was actually mailed, not whether notice was actually received). Because
                    the notice of appeal was untimely filed, this court lacks jurisdiction to
                    consider this appeal, see Healy, 103 Nev. at 331, 741 P.2d at 433, and
                                 ORDERS this appeal DISMISSED.




                                              Silver


                                                , J.                    Pick.7
                                                                 Pickering
                                                                                              , J.

SUPREME COURT
        Of
     NEVADA


(0) 1947A    MOOD
                                                            3
                       cc:   Hon. Jessica K. Peterson, District Judge
                             Ricky Nolan
                             Clark County District Attorney/Civil Division
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) lcmTA    4,4Sts,